Citation Nr: 9931897	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-00 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than November 15, 
1996, for the award of service connection for lung cancer and 
metastases of lung cancer, for purposes of accrued benefits.


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.  He served in the Republic of Vietnam during the 
Vietnam Era.  The veteran died on November [redacted], 1996.  
The claimant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) 
in a manner that warrants some explanation.  Private medical 
records reflect that in August 1994, the veteran was 
diagnosed has having lung cancer.  On November 15, 1996, the 
veteran filed a VA Form 21-526, reflecting his original claim 
of entitlement to service connection for lung cancer, and for 
a metastasis of that cancer.  See 38 C.F.R. § 3.160 (1998) 
(status of claims).  He alleged that the lung cancer was due 
to in-service exposure to a certain herbicide, namely, Agent 
Orange.  On November 18, 1996, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania entered a decision in which it conceded the 
veteran's exposure to Agent Orange during his service in the 
Republic of Vietnam, and granted service connection for both 
the lung cancer and the metastasis thereof, each evaluated as 
100 percent disabling, effective November 15, 1996.  See 
38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.2 
(f), 3.307(a), 3.309(e) (1998).  (Although the rating 
decision reflects an effective date of November 15, 1995, the 
February 1998 supplemental statement of the case (SSOC) 
reflects that this was a typographical error, and that the 
effective date was actually November 15, 1996, the date that 
the RO received the veteran's VA Form 21-526.)  On November 
21, 1996, the RO sent a letter to the veteran and his 
representative, notifying them of the decision.  On November 
[redacted], 1996, the veteran died.

On December 2, 1996, the claimant filed her original claims 
of entitlement to Dependency and Indemnity Compensation 
(DIC), accrued benefits, and death pension.  She alleged that 
the cause of the veteran's death was due to service.  Later 
that day, the RO entered a decision which granted, inter 
alia, her claim of entitlement to service connection for the 
cause of the veteran's death, thereby entitling her to DIC.  
(An award sheet in the file reflects that the effective date 
of the award of DIC was November 1, 1996.)  On December 3, 
1996, the RO sent a letter to the claimant, notifying her of 
this decision.  The letter also notified her that her claim 
of entitlement to accrued benefits was "pending legislation 
[sic]."  

In August 1997, the claimant submitted a statement contesting 
the RO's decision "to go back only one year for Agent Orange 
exposure."  She asserted that the veteran had visited their 
local "veterans' office after [the veteran's] state 
disability ran out;" that the veteran was "told he was not 
entitled to a dime," but was not "told ... about Agent Orange 
[and the evidentiary presumption regarding service connection 
for certain diseases]."  (Apparently, the claimant meant 
that until she and the veteran visited the "veterans' 
office," they were unaware that legal authority permits 
"presumptive" service connection for certain statutorily-
listed diseases, including certain lung cancers, suffered by 
veterans who were exposed to Agent Orange during active 
military duty, as compared to "direct" service connection, 
which must be established by medical evidence of causation 
peculiar to a given veteran's circumstances.  Compare 
38 U.S.C.A. § 1116 (West Supp. 1991) and 38 C.F.R. §§ 3.307, 
3.309(e) (1998) with 38 U.S.C.A. § 1110, 1131, and 38 C.F.R. 
§ 3.303, 3.304 (1998); and see Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).)  She concluded that "had my husband been 
told [about his possible entitlement to presumptive service 
connection due to Agent Orange exposure], he could have filed 
and collected the money he was entitled to while he was still 
alive" (italics added).  She explained that the veteran had 
been diagnosed with cancer more than a year prior to November 
1995.  The RO treated the August 1997 statement a notice of 
disagreement with respect to the November 1996 decision 
regarding the veteran's claim, and in December 1997, issued a 
statement of the case (SOC) on the issue of "entitlement to 
an earlier effective date."  The SOC's rationale focused on 
the question of the veteran's entitlement to an earlier 
effective date for the award of service connection.  In 
January 1998, the claimant submitted a VA Form 9 ("Appeal to 
the Board of Veterans' Appeals"), which essentially 
reiterated the assertions in her August 1997 statement.


REMAND

In the claimant's December 1996 claim, she sought, as a 
matter of law, entitlement to both DIC and accrued benefits.  
38 U.S.C.A. § 5101(b)(1) (West 1991); 38 C.F.R. § 3.152 
(b)(1998).  DIC and accrued benefits are fundamentally 
different types of benefits.  With respect to DIC, the law 
provides, in pertinent part, that "[w]hen any veteran dies 
after December 31, 1956, from a service-connected or 
compensable disability, the Secretary [of VA] shall pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents."  38 U.S.C.A. 
§ 1310(a) (West 1991); see also 38 U.S.C.A. § 1318 (West 
1991).  

With respect to accrued benefits, the law provides that upon 
the death of a veteran, any "accrued benefits," when due 
and unpaid for a period not to exceed two years, are payable, 
in descending order, to the veteran's spouse, children (in 
equal shares,), or dependent parents (in equal shares).  
38 U.S.C.A. § 5121(a)(2) (West Supp. 1999); 38 C.F.R. §  
3.1000(a) (1) (1998).  "Accrued benefits" are defined as 
periodic monetary benefits (other than insurance and 
servicemen's indemnity) provided by laws administered by the 
Secretary of VA, "to which an individual was entitled at 
death under existing ratings or decision, or those based on 
evidence in the file at the date of death."  38 U.S.C.A. 
§ 5121 (West Supp. 1999).  Thus, a surviving spouse may claim 
accrued benefits by asserting the veteran's entitlement to 
certain periodic monetary benefits.  Lathan v. Brown, 7 Vet. 
App. 42, 52 (1994); Zevalkink v. Brown, 6 Vet. App. 483, 490-
91 (1994), aff'd 102 F.3d 1236 (Fed. Cir. 1996), cert. denied 
117 S.Ct. 2478 (1997).  Thus, a accrued benefits may be paid 
to a veteran's survivors in their own right, although a 
survivor may only assert that right by asserting the 
(deceased) veteran's entitlement to the benefit in question.  
See id., and see 38 U.S.C.A. §§ 1310, 1318 (West 1991)).  One 
category of accrued benefits - the type ultimately claimed 
here - is VA compensation due to a veteran at the date of the 
veteran's death by virtue of the veteran's entitlement to an 
earlier effective date for the award of such compensation.  
In this respect, the legal provisions regarding effective 
dates apply to the claimants claim in this case, see, e.g., 
38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.400 (1998), but only by virtue of the fact that the 
claimant seeks an accrued benefit.

In the present case, the RO's December 1996 letter to the 
claimant informed her that her claim for DIC had been 
granted.  It also informed her that her claim for accrued 
benefits was "pending," but did not provide her with any 
additional information regarding further notification as to 
her accrued benefits claim.  In the claimant's August 1997 
statement, she contended that the veteran was entitled to VA 
compensation benefits prior to November.  Thus, the language 
from her August 1997 statement was in the nature of a 
statement in support of her claim fore accrued benefits based 
on her allegation that the veteran was entitled to an earlier 
effective date for the award of service connection for lung 
cancer.  By contrast, it is unclear whether the August 1997 
statement was intended to address the question of entitlement 
to an earlier effective date for the award of DIC benefits, a 
VA benefit to which the claimant is entitled in her own 
right.  

In December 1997, the RO issue a statement of the case (SOC) 
responding to the claimant's August 1997 statement.  The SOC 
framed the issue under consideration as "entitlement to an 
earlier effective date," and recited only the regulations 
pertaining to effective dates.  Moreover, the rationale of 
the SOC was that an earlier effective date for the award of 
service connection to the veteran was not warranted by 
application of the regulations pertaining to earlier 
effective dates.  Such regulations would have been relevant 
only if the RO was considering the claimant's claim of 
entitlement to accrued benefits, yet the SOC did not mention 
the phrase "accrued benefits" or recite any law or 
regulation regarding accrued benefits.  In January 1998, the 
claimant submitted a VA Form 9, which essentially reiterated 
her August 1997 statement.  In February 1998, the RO issued a 
SSOC, which also framed the issue under consideration as 
"entitlement to an earlier effective date."  Although the 
SSOC recited the regulations pertaining to accrued benefits, 
and the rationale of the SSOC was that an earlier effective 
date for the award of service connection to the veteran was 
not warranted by application of the regulation pertaining to 
effective date of the veteran's claim, the SSOC did not 
discuss the operation of the accrued benefit regulations in 
the instant case.  In May 1998, the RO forwarded the claims 
folder to the Board.  Therefore, the claimant has not been 
provided with a decision by the RO (as a rating decision, 
SOC, or SSOC) which simultaneously discusses her claim for 
accrued and the application of the laws and regulations 
governing effective dates.

In short, the gravamen of the claimant's contention is that 
she is entitled to accrued benefits by virtue of the 
assignment of an earlier effective date to the award of 
service connection to the veteran, but the RO has treated her 
claim as one for an "effective date," and has not explained 
to the claimant that she is allowed to assert entitlement to 
an effective date for the award of the veteran's benefits 
only by virtue of her claim for accrued benefits.  Thus, 
based on the procedural history of this case, the Board is 
concerned that the claimant may not be aware of the nature of 
her claim.   Moreover, the Board notes that "in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision," Jones v. West, 136 F.3d 1297, 
1299 (1998), but it does not appear that the RO has 
considered this legal holding in the first instance.  

Accordingly, it is unclear to the Board whether the claimant 
has been given "adequate" notice of the need to submit 
evidence or argument on the question of accrued benefits, and 
an opportunity to submit such evidence and argument, and to 
address that question at a hearing.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Moreover, no rating decision has 
been entered on the matter of her entitlement vel non to 
accrued benefits, and the claimant has not been informed as 
to how to perfect an appeal of any denial of her claim for 
accrued benefits.  Therefore, under the circumstances, a 
REMAND is warranted for the RO to enter a rating decision 
specifically addressing the matter of the appellant's 
entitlement to accrued benefits.  If the RO denies her claim, 
the RO should inform her of the need to submit a timely and 
adequate notice of disagreement, and, following the issuance 
of a SOC, the need to submit a timely and adequate 
substantive appeal.  Any SOC that issues should address the 
holding of Jones v. West, 136 F.3d 1297, 1299 (1998), as 
discussed above. 

This case is REMANDED for the following actions: 

The RO should enter a rating decision 
specifically addressing the matter of 
entitlement to an effective date earlier 
than November 15, 1996, for the award of 
service connection for lung cancer and 
metastases of lung cancer, for purposes 
of accrued benefits.  If the RO denies 
her claim, the RO should inform her of 
the need to submit a timely and adequate 
notice of disagreement, and, following 
the issuance of a SOC, the need to 
submit a timely and adequate substantive 
appeal.  Any such SOC should discuss, as 
a preliminary matter, whether the record 
shows that the veteran had a claim 
pending at the time of his death for 
"such benefits or else [was] entitled 
to them under an existing rating or 
decision."  Jones v. West, 
136 F.3d 1297, 1299 (1998).  If the 
record shows that, at the time of the 
veteran's death, he did not have a claim 
pending for "such benefits or else 
[was] entitled to them under an existing 
rating or decision," then the SOC 
should deny the claimant's claim as a 
matter of law.  If, on the other hand, 
the record reflects that the veteran had 
such a claim pending at the time of his 
death for "such benefits or else [was] 
entitled to them under an existing 
rating or decision," then the SOC 
should apply and discuss the law and 
regulations regarding the claimants 
claim for accrued benefits based on an 
earlier effective date for the award of 
service connection, citing the legal 
authority pertinent to both effective 
dates and accrued benefits.  The 
claimant should then be given an 
opportunity to submit written or other 
argument in response thereto before his 
case is returned to the Board for 
further appellate consideration.

The claimant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



